Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 21, 2004 between Active Health Management, Inc., a Delaware corporation with an office at 102 Madison Avenue, New York, New York10016 (the “Company”), and Lonny Reisman, M.D., an individual residing at 18 Sutton Terrace, Jericho, New York11753 (“Executive”). W I T N E S S E T H : WHEREAS, the Company (formerly known as ARMS Corporation) and Executive are parties to an Employment Agreement dated as of September 1, 1998 (the “Original Employment Agreement”), and the Company and Executive wish to amend and restate the terms of the Original Employment Agreement as hereinafter set forth; WHEREAS, the Company wishes to continue to retain the services of Executive on terms and conditions mutually agreeable and beneficial to the Company and Executive; and WHEREAS, Executive is willing to continue to render his services to the Company pursuant to the terms and conditions hereof; NOW, THEREFORE, in consideration of the premises and of the mutual promises, representations and covenants herein contained, the parties hereby agree as follows: 1.EMPLOYMENT.The Company hereby employs Executive and Executive hereby accepts such employment, subject to the terms and conditions herein set forth.Executive shall serve in the position of Chief Executive Officer of the Company. 2.TERM.This Agreement shall commence on the date hereof and shall continue in full force and effect until December 31, 2008.Thereafter, this Agreement shall automatically be renewed for successive terms of one year each unless either party shall give the other party written notice, at least 90 days prior to the end of the then current term, of its or his intent not to renew this Agreement.Notwithstanding the foregoing, this Agreement may be terminated prior to the expiration of the then current term under the circumstances described in Section 7 below in accordance with the provisions thereof. 3.COMPENSATION. (a)Base Salary.As compensation for the employment services to be rendered by Executive hereunder, including all services as an officer of the Company and any of its subsidiaries or affiliates (“related entities”), the Company agrees to pay, or cause to be paid, to Executive, and Executive agrees to accept, an annual salary of $365,000.00, payable in equal installments in accordance with Company practice. The foregoing salary shall be reviewed annually by the Board of Directors of the Company (the “Board”) or its Compensation Committee, which shall consider, in its sole discretion, whether to increase the same in light of increased responsibilities, changes in the cost of living and other factors which the Board may deem relevant. (b)Other Compensation.In addition to the base salary provided for in Section 3(a) hereof, in respect of calendar year 2004 and each calendar year thereafter during the term hereof, Executive shall also be eligible to receive additional compensation in the form of a performance bonus (a “Bonus”) for such year pursuant to a bonus plan established and administered by the Board (or its Compensation Committee), in its sole discretion, for the benefit of the Company's senior management.The amount of the Bonus for each year, if any, shall be a function of Executive's efforts and performance, as well as the Company's growth, results of operations and financial condition, and such other factors as the Board (or its Compensation Committee) may, in its sole discretion, deem relevant.The Company shall have no obligation to establish such a bonus plan, or to pay to Executive any Bonus thereunder, if the Board (or its Compensation Committee), in its sole discretion, determines not to establish such a plan and/or not to make a payment under such a plan to Executive. 4.EXPENSES.The Company shall pay or reimburse Executive, upon presentment of suitable vouchers, for all reasonable business and travel expenses which may be incurred or paid by Executive in connection with his employment hereunder.Executive shall comply with such restrictions and shall keep such records as the Company may deem necessary to meet the requirements of the Internal Revenue Code of 1986, as amended from time to time, and regulations promulgated thereunder. 5.OTHER BENEFITS. (a)Executive shall be entitled to vacation at the rate of four (4) weeks per year, with vacation time to accrue based upon the accrual schedule set forth in the Company's Employee Handbook.All vacation days shall be taken at such times as do not unreasonably interfere with the business of the Company.Executive may be entitled to carry unused vacation time forward from year to year, and to be compensated for any unused vacation time, in accordance with the policy of the Company with respect to such matters in effect from time to time. (b)Executive shall be entitled to participate in all pension and welfare plans, programs and benefits offered by the Company generally with respect to senior officers of the Company, all as determined from time to time by the Company's Board of Directors, in accordance with the terms and conditions of such plans and programs. (c)The Company shall provide medical malpractice insurance coverage covering acts and omissions of Executive as a physician, which coverage shall include acts and omissions of Executive in the private practice of medicine as described in Section 6(b) below. 6.DUTIES. (a)Executive shall be subject to the direction of the Board of Directors of the Company.Executive shall perform such duties and functions appropriate to the position of Chief Executive Officer as the Board of Directors of the Company shall from time to time determine. At the request of the Board of Directors of the Company, Executive shall serve as a senior officer and/or director of any related entity of the Company. 2 (b)During the term of this Agreement, Executive shall devote all of his working time and attention, reasonable vacation time and absences for sickness excepted, to the business of the Company, as necessary to fulfill his duties.Executive shall perform the duties assigned to him with fidelity and to the best of his ability.Executive shall deal at all times in good faith with the Company and shall conduct himself at all times in the best interest of the Company.Notwithstanding anything herein to the contrary, Executive may engage in other activities so long as such activities do not unreasonably interfere with Executive's performance of his duties hereunder and do not violate Section 9 hereof.Without limiting the generality of the foregoing, the occasional private practice of medicine, in accordance with Executive's medical licenses and consistent with his board certifications, shall be deemed to be described in this Section 6(b) and shall be deemed not to unreasonably interfere with Executive's performance of his duties hereunder and not to violate the provisions of Section 9 hereof; provided, that such private practice of medicine shall not require more than an average of five (5) hours per week of Executive's time during normal business hours. (c)The principal location at which Executive shall perform his duties hereunder shall be at the offices of the Company in New York, New York, or as reasonably changed in the future, although Executive understands and agrees that he will be required to travel from time to time for business reasons. 7.TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION. (a)This Agreement and Executive's employment hereunder shall be terminated: (1)(i) at any time for any reason which would not constitute “Justifiable Cause” (as hereinafter defined), upon 90 days’ prior written notice of termination from the Company to Executive or (ii) at any time under circumstances constituting “Good Reason” (as such term is hereinafter defined), upon 10 days’ prior written notice of termination from Executive to the Company; or (2)(i) following the determination by the Board that there is Justifiable Cause for such termination, upon 10 days’ prior written notice of termination from the Company to Executive or (ii) at any time for any reason other than Good Reason, upon 30 days’ prior written notice of termination from Executive to the Company; or (3)immediately upon the death of Executive; or (4)in the event of the “Disability” (as hereinafter defined) of Executive, upon 30 days’ prior written notice from the Company to Executive. As used herein, the following capitalized terms shall have the following meanings: “Justifiable Cause” shall mean and be limited to: (1) Executive’s conviction (which, through lapse of time or otherwise, is not subject to appeal) of or pleading guilty to any crime (i) involving theft, embezzlement or other misappropriation of money or other property of the Company, its related entities or any other business enterprise; (ii) involving moral turpitude; 3 or (iii) which constitutes a felony in the jurisdiction involved; (2) Executive’s engagement in a fraudulent act to the material damage or prejudice of the Company or its related entities or in conduct or activities materially damaging to the property, business or reputation of the Company or its related entities (including, without limitation, gross negligence in the performance of Executive’s duties hereunder or any act which may expose the Company to liability for violation of the civil rights of any other employee of the Company), all as reasonably determined by the Board; (3) Executive’s substantiated illegal use of controlled substances; (4) the entry of an order of a court that remains in effect and is not discharged for a period of at least 60 days, which enjoins or otherwise limits or restricts the performance by Executive under this Agreement, relating to any material contract, agreement or commitment made by or applicable to Executive in favor of any former employer or any other person; or (5) a breach by Executive of any of the material terms of this Agreement, as reasonably determined by the Board. “Good Reason” shall mean and be limited to: (1) breach by the Company of any of the material terms of this Agreement, which breach shall remain uncured 30 days after the Company's receipt of a written notice from Executive specifying the nature of the breach; (2) relocation of the Company’s principal executive officers to a location more than 50 miles from New York, New York; (3) a material diminution of Executive’s duties and responsibilities hereunder, which diminution shall remain in effect 30 days after the Company’s receipt of a written notice from Executive specifying the diminution to which he objects; or (4) a material diminution of Executive’s entire compensation or employee benefits hereunder. “Disability” shall have the meaning assigned to such term in any long-term disability plan or program of the Company in which Executive is entitled to participate; provided, however, that in the absence of any such plan or program, “Disability” shall mean Executive’s inability to substantially perform his duties hereunder by reason of any medically determined physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for any substantially continuous period of not less than six (6) months. (b)Upon any early termination of this Agreement, except as provided below, Executive shall not be entitled to receive further compensation hereunder for any period of time after such date.Notwithstanding the foregoing, if (i) this Agreement is terminated in a “Severance Circumstance” (as defined below) and (ii) Executive shall have executed a valid and comprehensive release in the form prescribed by the Company of any and all claims Executive may have against the Company and any of its related entities, except as set forth in Section 7(c) hereof (the “Severance Release”),within ten days after the Company provides the same for execution by Executive: (1)Executive shall be entitled to receive payments of Executive’s then annual salary, at the rate then in effect pursuant to Section 3(a), for a period of one year after the effective date of termination (the “Severance Period”); (2)The Company shall continue to provide, at the Company’s expense, coverage under plans or policies providing employee benefits as described in Section 5 hereof (or comparable benefits) during the Severance Period; 4 (3)Notwithstanding anything to the contrary contained in the Company’s Series Fl Stock Option Plan (the“F1 Plan”) or any other stock option plan of the Company relating to options (“Fl Options”) to purchase shares of the Company's Series Fl Preferred Stock, par value $.01 per share (“Fl Preferred”),or in the Incentive Stock Option Agreement made as of September 10, 2002 (the “2002 Fl Option Agreement”) or any other stock option agreement relating to Fl Options, (A) Executive’s Fl Options outstanding on the date of termination (including, without limitation, his Fl Options to purchase 1,175,000 shares of F1 Preferred (the “2002 Fl Options”), pursuant to the 2ption Agreement and the F1 Plan) shall remain outstanding and continue to vest, and shall otherwise be treated for purposes of the terms and conditions thereof as if Executive remained in the employ of the Company, through the second (2nd) anniversary of the date of such termination (the “Vesting Termination Date”), and (B) the expiration date of the exercise period for all such Fl Options (including, without limitation, the 2002 Fl Options) shall be the Vesting Termination Date, and all such Fl Options which are vested shall be exercisable on or prior to such date; and (4)Notwithstanding anything to the contrary contained in the Company’s Amended and Restated 1999 Stock Option Plan (the “Common Plan”) or any other stock option plan of the Company relating to options (“Common Options”)to purchase shares of Common Stock of the Company (“Common Stock”),or in the Non-Qualified Stock Option Agreement made as of December 21, 2004 (the “2004 Common Option Agreement”)or any other stock option agreement relating to Common Options, (A) Executive’s Common Options outstanding on the date of termination (including, without limitation, his
